Opinion filed December 10, 2009




                                              In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00320-CV
                                         __________

               IN THE INTEREST OF T.M. AND C.F., CHILDREN


                           On Appeal from the 358th District Court

                                       Ector County, Texas

                               Trial Court Cause No. D-2788-PC


                            MEMORANDUM OPINION
       Appellant has filed in this court a motion to dismiss her appeal. In her motion, she states that
she no longer wishes to pursue the appeal.
       The motion is granted, and the appeal is dismissed.


                                                      PER CURIAM


December 10, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.